Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 1 of 22 Pageid#: 8




                            EXHIBIT A
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 2 of 22 Pageid#: 9
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 3 of 22 Pageid#: 10
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 4 of 22 Pageid#: 11
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 5 of 22 Pageid#: 12
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 6 of 22 Pageid#: 13
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 7 of 22 Pageid#: 14
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 8 of 22 Pageid#: 15
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 9 of 22 Pageid#: 16




       Redacted




           Redacted
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 10 of 22 Pageid#: 17
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 11 of 22 Pageid#: 18
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 12 of 22 Pageid#: 19
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 13 of 22 Pageid#: 20




                                                               Redacted
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 14 of 22 Pageid#: 21




                                                                Redacted
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 15 of 22 Pageid#: 22
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 16 of 22 Pageid#: 23
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 17 of 22 Pageid#: 24




                                                                       Redacted
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 18 of 22 Pageid#: 25




                                                               Redacted




 Redacted                                                                   Redacted




                       Redacted
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 19 of 22 Pageid#: 26
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 20 of 22 Pageid#: 27
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 21 of 22 Pageid#: 28
Case 4:18-cv-00064-MFU-RSB Document 1-1 Filed 11/26/18 Page 22 of 22 Pageid#: 29
